Citation Nr: 0209160	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to disability compensation in accordance with 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for a heart 
condition.

2. Entitlement to a higher rating for residuals of 
dislocation of the right shoulder with right carpal tunnel 
syndrome and C8-T1 radiculopathy, initially assigned a 
10 percent evaluation, effective from August 1996.

3. Entitlement to a higher rating for neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair, initially 
assigned a 10 percent evaluation, effective from October 
1994.

4. Entitlement to a higher rating for a scar from right 
inguinal hernia repair, initially assigned a 10 percent 
evaluation, effective from June 1992.

5. Entitlement to a higher rating for status post right 
inguinal hernia repair, initially assigned a zero percent 
evaluation, effective from April 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1979 to October 1982.

A June 1993 RO rating decision granted service connection for 
residuals of right inguinal hernia repair manifested by a 
scar and assigned a 10 percent evaluation for this condition, 
effective from June 1992.  The veteran disagreed with the 
evaluation assigned for the condition and the RO sent him a 
statement of the case on this issue in September 1993.  The 
veteran's testimony at a hearing in October 1993 constitutes 
a substantive appeal on the issue.  Subsequent RO rating 
decisions denied disability compensation in accordance with 
38 U.S.C.A. § 1151 for a heart condition; granted disability 
compensation in accordance with 38 U.S.C.A. § 1151 for 
residuals of dislocation of the right shoulder with right 
carpal tunnel syndrome and C8-T1 radiculopathy and assigned a 
10 percent evaluation, effective from August 1996; and 
recharacterized the residuals of right inguinal hernia 
repair, assigning a separation evaluation of 10 percent for 
neuralgia of the ilio-inguinal nerve, effective from October 
1994, a separate 10 percent evaluation for the tender scar, 
and a separate zero percent evaluation for status post right 
inguinal hernia repair, effective from April 1995.  The 
veteran also appealed those matters and the case was sent to 
the Board of Veterans' Appeals (Board).

In correspondence dated in October 2000, the veteran requests 
disability compensation in accordance with 38 U.S.C.A. § 1151 
for residuals of a cerebral vascular accident (stroke) with 
foot drop.  That issue has not been adjudicated by the RO and 
will not be addressed by the Board.  The issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran underwent cardiac arrest during a period of 
VA hospitalization from August 9 to 16, 1996.

2.  A heart condition due to hospitalization, medical or 
surgical treatment authorized by VA or to the pursuit of VA 
vocational rehabilitation training is not found.

3.  The right shoulder condition has been manifested 
primarily by mild incomplete paralysis of the right ulnar 
nerve due to right carpal tunnel syndrome and C8-T1 
radiculopathy from August 1996; neurological deficits that 
produce moderate incomplete paralysis of the right ulnar 
nerve or significant musculoskeletal abnormalities are not 
found at any time from August 1996.

4.  The neuralgia secondary to ilioinguinal neuroma and 
inguinal hernia repair has been manifested primarily by pain 
in the right inguinal area from October 1994.

5.  The scar from right inguinal hernia repair has been 
manifested primarily by tenderness from June 1992; the scar 
has not been poorly nourished with ulceration and it has not 
affected the motion of a body part at any time from June 
1992.

6.  An inguinal hernia or related genitourinary symptoms have 
not been demonstrated at any time from April 1995.


CONCLUSIONS OF LAW


1.  A heart condition did not develop as a result of 
treatment during a period of VA hospitalization from August 9 
to 16, 1996.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 for claims filed prior to October 1, 1997.

2.  The criteria for a rating in excess of 10 percent for 
residuals of right shoulder dislocation with right carpal 
tunnel syndrome and C8-T1 radiculopathy at any time from 
August 1996 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Code 8516 (2001).

3.  The criteria for a rating in excess of 10 percent for 
neuralgia secondary to ilioinguinal neuroma and inguinal 
hernia repair at any time from October 1994 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8630 (2001).

4.  The criteria for a rating in excess of 10 percent for a 
scar from right inguinal hernia repair at any time from June 
1992 are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Codes 7803, 7804, 7805 (2001).

5.  The criteria for a rating in excess of zero percent for 
status post right inguinal hernia repair at any time from 
April 1995 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Code 7338 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for disability compensation in accordance 
with 38 U.S.C.A. § 1151 for a heart condition, for a higher 
rating for residuals of a right shoulder dislocation, and for 
higher ratings for residuals of right inguinal hernia repair, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a June 2002 
written argument, the representative requests a remand of the 
case to the RO in order to obtain a medical opinion on the 
etiology of the veteran's heart condition and to have the 
veteran undergo a VA medical examination to determine the 
musculoskeletal functional impairment caused by the veteran's 
residuals of the dislocated right shoulder.  The evidence 
indicates that the veteran does not have a heart condition 
and that the residuals of dislocation of the right shoulder 
are manifested primarily by neurological deficits.  Under the 
circumstances, the Board finds that a remand of the case to 
the RO for additional development is not needed.


The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


I.  Entitlement to Disability Compensation in Accordance with 
38 U.S.C.A. § 1151 for a Heart Condition

A.  Factual Background

The veteran had active service from August 1979 to October 
1982.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports related to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.

A VA summary shows that the veteran was hospitalized from 
August 9 to 16, 1996.  He was admitted for trigger point 
injections.  A history of pain going back to 1984, especially 
in the right inguinal region when he had surgery for an 
inguinal hernia, was noted.  He tolerated the procedure well, 
but then while he was sitting he felt a little dizzy and when 
asked to lie back he developed a seizure.  He was put on a 
monitor and at that stage developed another seizure and the 
monitor showed asystole.  He had full cardiopulmonary 
resuscitation with 2 shocks and 2 epinephrine injections with 
one atropine and calcium was given to reverse the effect of 
these drugs.  After his cardiac status stabilized and he came 
back to sinus rhythm, his blood pressure went high to 
220/110, then back down to normal.  He was unresponsive, very 
agitated, moving all limbs and quite restless.  His blood 
gases showed severe acidosis, that was probably secondary to 
a seizure, but later on his acidosis improved.  He complained 
of a lot of shoulder pain and an X-ray was taken that showed 
anterior dislocation of the right shoulder.  The diagnoses 
were seizure and cardiac arrest, post bupivacaine and 
Xylocaine injection for fibromyalgia, right shoulder 
dislocation, and fibromyalgia.

A VA summary shows that the veteran was hospitalized from 
August 19 to 22, 1996.  He complained of chest pain that 
occurred on exertion that was followed by lightheadedness.  
It was noted that the pain became very severe and that he 
called an ambulance.  In the ambulance he was given one 
sublingual Nitroglycerin that relieved his pain .  During the 
hospitalization he complained of chest pain on the first 
night post admission that lasted approximately 8 hours.  
While he was still symptomatic, an electrocardiogram was 
obtained, with no changes.  He had no further chest pain 
during the hospitalization.  It was noted that he had 
undergone an echocardiogram during his previous 
hospitalization that showed no abnormalities of the chambers 
of the heart or the outflow tracts.  The discharge diagnoses 
were atypical angina, probable right shoulder pain, and 
fibromyalgia.

The veteran underwent a VA examination in July 1997 to 
determine the nature and extent of any heart disease.  A 
history of cardiac arrest in August 1996 following local 
injection of lidocaine and steroids during a period of VA 
hospitalization was noted.  It was noted that the veteran 
complained of getting sharp needle like pain on his neck, 
shoulder, and front of his chest when he got short of breath 
on exertion since the cardiac arrest.  There was no history 
of paroxysmal nocturnal dyspnea.  There was no history of 
true angina type of chest pain.  There was no history of true 
syncope except for light-headedness on occasion and seizure 
following the lidocaine episode causing "cardiac arrest" in 
August 1996.  His jugular venous pulse was normal.  There was 
no edema.  He had good pulses, bilaterally, without bruits.  
He had no lymphadenopathy.  There was no obvious 
cardiomegaly.  The left ventricular apex was appreciated.  
There was a questionable 4th heart sound, S4 versus a loud 
first heart sound, S1.  The aortic component of his second 
heart sound was 1+.  A series of electrocardiograms had 
reportedly been within normal limits for his age.  Holter 
monitor revealed no arrhythmias.  A chest film showed no 
cardiomegaly and no evidence of heart failure.  An 
echocardiogram in June 1997 revealed "Concentric LVH" with 
normal wall motion with mitral annular calcification.  
Otherwise, the echocardiogram was within normal limits.  
Blood tests were normal.  Lipids revealed a good HDL level 
and a borderline increased LDL level.  The examiner opined 
that the veteran's cardiac status was satisfactory and that 
he had no congestive heart failure.  The examiner noted that 
the veteran had no arrhythmias and that his left ventricular 
function was good.

B.  Legal Analysis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in 1996, the earlier version of section 1151 is the 
only version applicable in this case.

A review of the record shows that the veteran had cardiac 
arrest during a period of VA hospitalization from August 9 to 
16, 1996, following an injection of lidocaine and steroids.  
After that episode he complained of chest pain that required 
hospital treatment at a VA medical facility from August 19 to 
22, 1996.  The only heart condition found was atypical 
angina.  In July 1997, he underwent a VA medical examination 
in order to determine the nature and extent of any heart 
condition.  The examiner who conducted that examination 
reviewed various heart studies and concluded that the 
veteran's cardiac status was satisfactory and that he had no 
congestive heart disease.  Nor does the other evidence of 
record reveal the presence of a chronic heart condition.

After consideration of all the evidence, the Board finds no 
medical evidence showing the presence of a chronic heart 
condition that is due to hospitalization, medical or surgical 
treatment authorized by VA or to the pursuit of VA vocational 
rehabilitation training is not found.  Statements from the 
veteran are to the effect that he has a heart condition due 
to local injections for pain related to residuals of right 
inguinal hernia repair during his VA hospitalization from 
August 9 to 16, 1996, but his lay statements are not 
considered competent evidence to establish the presence of a 
chronic heart condition because the evidence does not show 
that he has the education, training or experience to make 
medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence shows that the veteran had cardiac 
arrest following local injections during his VA 
hospitalization from August 9 to 16, 1996, but the evidence 
indicates that the cardiac arrest was an acute reaction to 
the injections and did not result in a chronic heart 
condition.

The preponderance of the evidence is against the claim for 
disability benefits in accordance with 38 U.S.C.A. § 1151 for 
a heart condition, and the claim is denied.

II.  Entitlement to a Higher Rating for Residuals of 
Dislocation of the Right Shoulder with Carpal Tunnel Syndrome 
and C8-T1 Radiculopathy, Initially Assigned a 10 Percent 
Evaluation, Effective from August 1999

A.  Factual Background

The summary of the veteran's VA hospitalization from August 9 
to 16, 1996, shows that he sustained a dislocation of the 
right shoulder.  The report of his VA hospitalization from 
August 19 to 22, 1996, does not show findings of a right 
shoulder condition.

A VA medical report dated in December 1996 shows that the 
veteran complained of pain and numbness and tingling in his 
right hand with weakness and intense burning along the medial 
aspect of the forearm and arm from the 5th digit to the 
axilla.  EMG (electromyograph) study revealed a sensory loss 
to pain in the distribution of C8 to T1 roots with diminished 
sensation in the axilla and medial aspect of the arm and 
forearm and palmar and dorsal surfaces of the 5th digit and 
the median half of the 4th digit of the right hand.  Manual 
motor testing revealed 4/5 weakness in the abductor pollicis 
brevis, first dorsal interosseous and abductor digiti quinti 
muscles and the deep flexors of digits of digits II-IV.  The 
wrist extensors biceps and triceps were 5/5 strength.  The 
diagnoses were right carpal tunnel syndrome and C8-T1 
radiculopathy on the right side.  

Electroneurography of the right upper extremity nerves was 
conducted at the above evaluation and showed normal amplitude 
and velocity for the right median sensory response to digit 
II and the right ulnar sensory response to digit IV and the 
right radial sensory response to the snuff box.  However, the 
right median sensory response velocity to digit IV was 
modestly slowed at 40 m/s and temperature corrects to 48 m/s 
that was subnormal for age.  The sensory responses from left 
radial, left median to digit IV, left median to digit II, and 
left ulnar to digit IV had normal amplitudes and velocities.  
The right median distal motor response of 5.2 ms was delayed, 
when compared to the right ulnar distal motor latency of 3.4 
ms for a distance of 8 cm.  The right ulnar F waves had a 
normal rate of appearance 15 responses to 15 stimuli, but 
there was a 5 ms chronodispersion.  The normal 
chronodispersion was less than 3 ms.  It was noted that the 
EMG of selected right upper extremity muscles and paraspinal 
muscles provided evidence for chronic denervation and 
reinnervation in the right paraspinal muscles at the level of 
T1 and muscles supplied by right C8 and T1 roots.

The veteran underwent a VA medical examination in May 1997.  
The veteran reported that his right shoulder caused him no 
problem unless he attempted to throw a ball because he feared 
that he could dislocate it.  It was noted that he had 
suffered no dislocations since the episode during a period of 
VA hospitalization in August 1996.  There was no external 
abnormality of the right shoulder and he had good function of 
the right elbow and hand.  There was good strength in the 
right hand and grip.  He was able to abduct the right arm to 
the full height above his head.  He was disinclined to throw 
his arm posterior for fear of dislocation of the shoulder.  
He complained of occasional pain in the right elbow.  There 
was good flexion of the right elbow, normal extension of the 
right elbow, and full range of motion of the fingers.  The 
veteran complained that the right shoulder easily fatigued 
and that pain caused some disability as well, and the 
examiner noted that the veteran tended to exaggerate the 
symptoms referable to his right shoulder condition.  X-rays 
of the right shoulder revealed findings consistent with 
anterior dislocation.  The examiner noted that examination of 
the right shoulder was negative.  

A VA medical document shows that the veteran underwent 
neurological evaluation in December 1997.  There was 4+/5 
motor in the right upper extremity limited by pain.  

The veteran underwent a VA neurological examination in 
January 1999.  It was noted that the veteran is right-handed.  
He complained of right shoulder axillary pain and pain in the 
right arm, especially in the medial aspect up to the elbows 
since a dislocation of the right shoulder in 1996.  He 
reported that certain activities made the condition worse.  
He complained of a burning sensation that was a paresthesia 
in the right forearm in the medial aspect and the right hand 
with involvement of the medial 3 fingers on the dorsal and 
palmar surface.  This was exacerbated by certain movements 
and activities.  He reported weakness in the hands and 
activities with the right shoulder.  His symptoms were under 
control with Neurontin, but worse in the last few months 
since being off Neurontin.  He was not in any acute distress.  
Right upper extremity examination showed weakness in the 
abductor pollicis brevis, dorsal interosseous and abductor 
digiti quinti and the flexors of the digits 3 to 4 in the 
range of 4/5.  The proximal muscles, biceps, triceps, 
brachial radialis and wrist extensors were 5/5.  Bulk and 
tone of the muscles were normal.  Sensory examination 
revealed decreased sensation to pinprick, light touch in the 
median distribution in the right hand with splitting in the 
4th digit.  There were some inconsistencies in sensory 
examination in the wrist with midline splitting on the 
forehand, that was thought to be due to functional overlay.  
The flexors were 2 in the upper extremities: biceps, triceps, 
brachial radialis.  The examiner noted that the veteran had 
right carpal tunnel syndrome and C8-T1 radiculopathy, and 
that he did not have significant limitation of his activities 
on neurological examination.  

A private medical report reveals that the veteran underwent 
neurologic consultation in August 1999.  Motor was 5/5 in all 
4 extremities.  There was no atrophy or fasciculations.  
Pinprick was diminished in the distribution of the right 
ulnar nerve below the elbow.  The examiner noted that the 
findings were consistent with right ulnar entrapment 
neuropathy at the right elbow region.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Code 5201.

A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity.  A 20 percent evaluation is warranted for 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity.  A 50 percent evaluation requires nonunion of the 
humerus (a false, flail joint)  38 C.F.R. § 38 C.F.R. 
§ 4.71a, Code 5202.

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Code 5203.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

The evidence does not show that the veteran has 
musculoskeletal manifestations related to his right shoulder 
condition to support the assignment of a separate compensable 
evaluation under the above-noted diagnostic codes.  The 
evidence, including the VA EMG and electroneurography studies 
of the right upper extremity in December 1996, reveals that 
the symptoms of the right shoulder dislocation are manifested 
primarily by neurological deficits affecting the ulnar nerve 
due to related right side carpal tunnel syndrome and C8-T1 
radiculopathy.  Under the circumstances, the Board will 
consider the veteran's entitlement to a higher rating for the 
residuals of the right shoulder dislocation under diagnostic 
code 8516.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

The report of the veteran's VA neurological evaluation in 
January 1999 and the private medical report of his 
neurological evaluation in August 1999 indicate neurological 
deficits of the right upper extremity that amount to no more 
than mild incomplete paralysis.  The examiner who conducted 
the January 1999 VA neurological examination noted that the 
veteran did not seem to have any significant limitation of 
his activities.  Nor do the reports of his evaluations since 
August 1996 show any significant limitations due to 
neurological deficits of the right upper extremity.  The 
examiner who conducted the May 1997 VA examination noted that 
the examination of the right shoulder was negative.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected joint disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence does not show any limitation of motion of the 
right upper extremity.  It appears that neurological deficits 
are the most prominent feature of the right shoulder 
disability, and those are best evaluated as 10 percent 
disabling under Diagnostic Code 8516, as above.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for residuals of dislocation 
of the right shoulder with right carpal tunnel syndrome and 
C8-T1 radiculopathy at any time from August 1996 or a 
"staged rating", and the claim is denied.  Fenderson, 12 
Vet. App. 119.


III.  Entitlement to a Higher Ratings for Neuralgia Secondary 
to Ilioinguinal Neuroma and Inguinal Hernia Repair, Initially 
Assigned a 10 Percent Evaluation, Effective from October 
1994; for a Scar from Right Inguinal Hernia Repair, Initially 
Assigned a 10 Percent Evaluation, Effective from June 1992; 
and for Status Post Right Inguinal Repair, Initially Assigned 
a Zero Percent Evaluation, Effective from April 1995

A.  Factual Background

Service medical records show that the veteran was 
hospitalized in May 1980.  During that hospitalization he 
underwent repair of right incarcerated inguinal hernia.  The 
report of his medical examination in September 1982 for 
separation from service shows the presence of a right 
inguinal herniorrhaphy scar.

The veteran underwent a VA medical examination in November 
1992.  He complained of pain at the site of the incision of 
the inguinal hernia and that his right testicle was higher 
than the left.  His abdomen was soft and not tender.  There 
was no organomegaly.  There were no masses.  An inguinal 
hernia incision was noted.  The diagnosis was status post 
right inguinal hernia repair with scar tissue.

The veteran testified at a hearing in October 1993.  He 
testified to the effect that he had pain in the area of 
previous surgery for right inguinal hernia repair.

A VA report shows that the veteran was hospitalized in 
February 1995 for surgery.  On examination at the time of 
hospital admission, there was no hernia palpated.  There was 
a well-healed surgical scar in the right groin.  He underwent 
right groin exploration, excision of ilioinguinal neuroma, 
excision of lipoma of the cord, and repair of right indirect 
inguinal hernia.  The diagnoses were right herniorrhaphy and 
neuroma excision.

The veteran underwent a VA neurological examination in April 
1996.  He gave a history of right inguinal hernia in service 
that extended into his scrotum and that he was doing okay 
until the 1990's when he had recurrence of the hernia and 
needed additional surgery.  He complained of constant severe 
pain and that he could not sustain an erection for more than 
5 minutes.  He reported that he had had nerve blocks that 
arrested the pain for a couple of days, but then he had 
recurrence of the pain.  He complained of numbness in the 
medial aspect of the right thigh.  He had significant pain to 
trigger points mostly around his right testicles and around 
his inguinal area.  There was a large scar that was tender to 
touch.  The examiner noted that the veteran had inguinal 
herniorrhaphy and ilioinguinal neuralgia that was 
incapacitating him.  

The VA report of the veteran's neurological evaluation in 
December 1997 notes that he complained of chronic pain in the 
inguinal area and that he was on a TENS unit.  There was 4+ 
motor of the iliopsoas muscle on the right and 5/5 of the 
iliopsoas muscle on the left.  There was decreased pinprick 
on the right side.

The veteran underwent a VA medical examination in October 
1998.  He complained of constant stabbing pain along the 
inguinal incision that radiated to the right testicle and the 
medial portion of the thigh.  He reported that the pain 
occasionally radiated onto the right lower quadrant of the 
abdomen where he felt a knot that comes and goes.  He was 
using a TENS unit that did relieved some of the pressure 
sensation, but did not totally take the pain away.  There was 
positive guarding secondary to palpation of the abdomen that 
caused pain along the right lower quadrant and the right 
inguinal incision.  There was some tenderness along the left 
side, but he stated that this was referred from the right 
side.  The assessments were ilioinguinal neuroma likely 
secondary to the scarring from right inguinal hernia repair 
and right orchialgia secondary to the first diagnosis.

The private medical report of the veteran's neurological 
examination in August 1999 notes his complaints of inguinal 
pain, more on the right than the left.  The pain radiated 
down to the scrotum and testicles.  He reported that the pain 
was more pronounced during erection.  There were no 
gastrointestinal or genitourinary symptoms.  The examiner 
noted that the veteran's right inguinal pain was descriptive 
of genito-urinary nerve distribution or perhaps the ilio-
inguinal nerve distribution that could be related to 
inflammation or neuroma or simply neuralgic pain.

B.  Legal Analysis

The record shows that the veteran underwent right inguinal 
hernia repair in service and that the RO has appropriately 
assigned separate evaluations for residuals of the right 
inguinal hernia repair.  A 10 percent evaluation has been 
assigned for neurological residuals, effective from October 
1994; a 10 percent evaluation has been assigned for a 
residual scar, effective from June 1992; and a zero percent 
evaluation has been assigned for the status post right 
inguinal hernia repair, effective from April 1995.

With regard to the neurological deficits associated with the 
right inguinal hernia repair, the evidence indicates that the 
veteran has neuralgia of the ilio-inguinal nerve secondary to 
neuroma.  That condition is rated under diagnostic code 8530.

A noncompensable evaluation is warranted for either mild or 
moderate incomplete paralysis of the ilio-inguinal nerve.  A 
10 percent evaluation requires severe to complete paralysis.  
38 C.F.R. § 4.124a, Code 8530.

The 10 percent evaluation for the severe or complete 
paralysis of the ilio-inguinal nerve is the maximum schedular 
rating for that condition.  In the September 2000 
supplemental statement of the case, the RO noted that the 
evidence did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001) for the paralysis of the right ilio-
inguinal nerve.  The Board does not have jurisdiction to 
adjudicate this claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The veteran does not assert that the 
schedular rating is inadequate to evaluate this condition and 
the Board does not find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the ilio-inguinal nerve paralysis to 
remand this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair at any time 
after October 1994, and the claim is denied.

With regard to the residual scar from the right inguinal 
hernia repair, a compensable evaluation for scars (other than 
burn scars or disfiguring scars of the head, face or neck) 
requires that they be poorly nourished, with repeated 
ulceration (10 percent); that they be tender and painful on 
objective demonstration (10 percent) or that they produce 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The report of the veteran's VA medical examination in 
November 1992 notes the presence of scar tissue.  The VA 
report of the veteran's VA hospitalization in February 1995 
indicates that the scar was healed, but at the time of his VA 
medical examination in April 1996, the scar was tender.  The 
other evidence does not indicate the presence of a scar that 
is poorly nourished, with repeated ulceration, tender and 
painful on objective demonstration  or that produces 
limitation of function of an affected body part.

The Board notes the testimony of the veteran to the effect 
that he has pain in the area of the right inguinal hernia 
repair, but a 10 percent evaluation has already been assigned 
for a tender scar under diagnostic code 7804, effective from 
June 1992.  The evidence does not show the presence of 
symptoms to support the assignment of another 10 percent 
evaluation for a compensable scar under diagnostic code 7803 
or 7805 and related diagnostic code for limitation of motion 
of a body part at any time from June 1992 or a "staged 
rating".  Fenderson, 12 Vet. App. 119.

The evidence reveals that the current 10 percent evaluation 
for the residual scar from right inguinal hernia repair, 
effective from June 1992, best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim for a rating in excess of 
10 percent for the residual scar from inguinal hernia repair 
at any time from June 1992, and the claim is denied.

With regard to the claim for a higher (compensable) rating 
for the status post right inguinal hernia, a noncompensable 
evaluation is warranted for a small reducible inguinal 
hernia; for one that is without true hernia protrusion; and 
for any preoperative inguinal hernia that is remediable.  A 
10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
unoperated irremediable hernia, that is not well supported by 
truss or is not readily reducible.  A 60 percent evaluation 
is appropriate for a large postoperative recurrent hernia 
that is considered inoperable, that is not well supported 
under ordinary conditions, and that is not readily reducible.  
When there are bilateral inguinal hernias and both are 
compensable, the more severely disabling hernia is evaluated 
and 10 percent is added for the second hernia.  38 C.F.R. 
§ 4.114, Code 7338.

The evidence shows that the veteran underwent a second 
surgery for right herniorrhaphy and neuroma excision in 
February 1995, and that a zero percent evaluation was 
assigned for status post right inguinal hernia repair, 
effective from April 1995.  The evidence does not show the 
presence of any inguinal hernia since April 1995.  Under the 
circumstances, the Board finds that the evidence does not 
support the assignment of a compensable rating or a "staged 
rating" at any time for the status post right inguinal 
hernial repair under diagnostic code 7338 at any time from 
April 1995.

The Board notes that the veteran has right testicle pain 
related to the right inguinal hernia repair as noted on the 
report of his VA medical examination in October 1998, but the 
evidence does not indicate the presence of genito-urinary 
symptoms related to that condition to support the assignment 
of a compensable rating under the provisions of 38 C.F.R. 
§§ 4.115a and 4.115b (2001) that deal with ratings of 
disabilities of the genitourinary system.  The private 
medical report of the veteran's VA neurologic examination in 
August 1999 reveals that he has no genitourinary symptoms 
related to the right inguinal hernia repair and that report 
is consistent with the evidence as a whole.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of zero percent for 
status post right inguinal hernia repair at any time from 
April 1995, and the claim is denied.  The benefit of the 
doubt doctrine is not for application with regard to the 
claims considered in this appeal because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Disability compensation in accordance with 38 U.S.C.A. § 1151 
for a heart condition is denied.

A rating in excess of 10 percent for residuals of dislocation 
of the right shoulder with right carpal tunnel syndrome and 
C8-T1 radiculopathy at any time from August 1996 is denied.

A rating in excess of 10 percent for neuralgia secondary to 
ilioinguinal neuroma and inguinal hernia repair at any time 
from October 1994 is denied.

A rating in excess of 10 percent for a scar from right 
inguinal hernia repair at any time from June 1992 is denied.

A rating in excess of zero percent for status post right 
inguinal hernia repair at any time from April 1995 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

